DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karalis et al. (US 2013/0033118 A1).
In regards to claim 1, Karalis discloses, in figure 16, a magnetic structure for a magnetic flux coupling apparatus (Fig. 16, abstract), the structure comprising: a plurality of pieces (1602) of magnetically permeable material arranged along a first dimension (Par 0151), each piece (1602) being separated from a neighbouring piece by a gap (1606, 1608) defining a separation distance (Par 0151), wherein the separation distance is selected to prevent partial saturation of a selected region of the structure (Par 0146).
In regards to claim 2, Karalis discloses, in figure 16, the magnetic structure as claimed in claim 1, wherein the separation distance provides a lower relative permeability in the selected region of the structure (Par 0145).
In regards to claim 3, Karalis discloses, in figure 16, the magnetic structure as claimed in claim 1, wherein the separation distance provides an overall lower relative permeability for the structure relative to the relative permeability of the magnetically permeable material (Par 0145-0146).
In regards to claim 5, Karalis discloses, in figure 16, the magnetic structure as claimed in claim 1, wherein the plurality of pieces (1602) of magnetically permeable material comprises a length of permeable material (Par 0151), and the magnetic structure comprises a plurality of lengths of permeable material (Par 0151).
In regards to claim 6, Karalis discloses, in figure 16, the magnetic structure as claimed in claim 5, wherein the lengths are arranged in parallel to form a plane (the lengths of permeable material 1602 are arranged in a three by two array parallel to form a plane, par 0151).
In regards to claim 7, Karalis discloses, in figure 17A-C, the magnetic structure as claimed in claim 6, wherein a heat transfer means is provided between the lengths (Par 0152-0154).
In regards to claim 9, Karalis discloses, in figure 16, the magnetic structure as claimed in claim 1, wherein the gap comprises a low permeability material having a lower relative permeability than the magnetically permeable material (Par 0145-0146).
In regards to claim 10, Karalis discloses, in figure 16, the magnetic structure as claimed in claim 9, wherein the separation distance and the low permeability material are selected to prevent partial saturation of the selected region (Par 0146).
 In regards to claim 11, Karalis discloses, in figure 16, the magnetic structure as claimed in claim 1, further comprising a conductor (1604) magnetically associated with the ferrite (Par 0151, 0153).
In regards to claim 12, Karalis discloses, in figure 16, the magnetic structure as claimed in claim 11, wherein the selected region is adjacent to the conductor (1604), or a plurality of turns of the conductor (Par 0151).
In regards to claim 13, Karalis discloses, in figure 16, the magnetic structure as claimed in claim 12, wherein the conductor (1604), or a plurality of turns of the conductor, is arranged substantially transverse to the first dimension at the selected region (Par 0151, conductor 1604 is wrapped and arranged around a block of magnetic material comprising six separate individual tiles 1602 arranged in a 
In regards to claim 14, Karalis discloses, in figure 16, the magnetic structure as claimed in claim 11, wherein the conductor (1604) is wound to provide two poles (Par 0151), and the gap is positioned to provide high or maximum relative permeability between the poles (Par 0144, 0151).
In regards to claim 15, Karalis discloses, in figure 2C, the magnetic structure as claimed in claim 12, wherein the conductor (212, 216) comprises a mulitfilar winding (Par 0067) comprising one or more turns wherein each filar crosses the other filars at a crossing point such that the inductance of each filar is substantially the same (Par 0067), and the crossing point is located in between the lengths of permeable material (Par 0067).
In regards to claim 16, Karalis discloses, in figure 2C, a magnetic flux coupling apparatus (Fig. 2C) comprising a mulitfilar winding (212, 216) having one or more turns: wherein the filars are physically arranged relative to each other (212 and 216 are physically arranged relative to each other), wherein each filar crosses the other filars at a crossing point such that the inductance of each filar is substantially the same (Par 0064, 0067).
In regards to claim 17, Karalis discloses, in figure 2C, the apparatus as claimed in claim 16, further including a magnetically permeable material (214) magnetically associated with the multifilar winding (Par 0067).
In regards to claim 18, Karalis discloses, in figure 2C, the apparatus as claimed in claim 17, wherein the crossing point is located dependent on a characteristic of the permeable material (Par 0067-0068).
In regards to claim 19, Karalis discloses, in figure 16, the apparatus as claimed in claim 17, wherein the characteristic comprises a gap or recess (1606, 1608) in the permeable material (Par 0151).
In regards to claim 20, Karalis discloses, in figure 16, a magnetic structure for a magnetic flux coupling apparatus (Fig. 16, abstract), the structure comprising: a plurality of lengths (1602, 3x2 array) of magnetically permeable material (1602) arranged substantially in parallel (the lengths of permeable material 1602 are arranged in a three by two array parallel to each other) and a heat transfer means provided between at least two of the lengths (Par 0152-0154).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karalis et al. (US 2013/0033118 A1) in view of Terano et al. (US 2002/0084027 A1).
In regards to claim 8, Karalis disclose the magnetic structure as claimed in claim 7, but does not disclose wherein the heat transfer means comprises a heat pipe.
However, Terano disclose, in figure 8, wherein the heat transfer means comprises a heat pipe (40, par 0022).
.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842